Citation Nr: 0618408	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a gastrointestinal disability, to include an ulcer and a 
hernia.  

2.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to January 1969.  He had 4 years and 11 months of service 
prior to this. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied reopening the veteran's claims.  

The veteran's claim was remanded in February 2005.  At the 
time of the Board's remand, it also denied the issues of 
service connection for prostate cancer and tinnitus.  

Regarding the issues of service connection for hearing loss 
of the right ear, hypertension, bilateral bunions, and 
hypertension, these issues were denied by the RO in September 
2003, and the veteran did not appeal the decisions.  
Accordingly, those issues are not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.









REMAND

The veteran was afforded a hearing before a Veterans Law 
Judge in April 2004.  The Veterans Law Judge who conducted 
the hearing is no longer employed by the Board.  The veteran 
was informed of this in a letter dated May 3, 2006, and was 
given the option to have another hearing.  The veteran 
responded that he wished to attend a Travel Board hearing 
before a Veterans Law Judge at the Regional Office.  
Accordingly, the veteran's claim must be remanded so that 
such a hearing can be scheduled.  

In the context of a claim to reopen, the VCAA requires the VA 
to provide the claimant with notification of the evidence and 
information necessary to reopen the claim, and the evidence 
and information necessary to establish his entitlement to the 
benefit sought by the underlying service connection claim.  
See Kent v. Nicholson, No. 04-181, slip op. at 9 (Vet. App. 
Mar. 31, 2006).  The evidence necessary to reopen a 
previously denied claim must be both "new" and "material."  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105.

In this case, the veteran filed a claim in November 2001 to 
reopen his previously denied claims for service connection 
for psychiatric and gastrointestinal disabilities.  The claim 
for service connection for a psychiatric disability had been 
last denied in a February 1969 rating decision, and the claim 
for service connection for a gastrointestinal disability had 
been denied in February 1969, with the RO refusing to reopen 
the claim in January 1973 and April 1982.  Pursuant to 38 
C.F.R. § 3.159, the RO sent a VCAA notice letter to the 
veteran in April 2002.  While the letters informed the 
veteran that he must submit evidence to establish service 
connection, it did not notify him of correct definition of 
"material" evidence pursuant to 38 C.F.R. § 3.156.  It told 
him only that the additional information must bear directly 
and substantially upon the issue for consideration.  

Therefore, to achieve compliance with the VCAA, the RO must 
issue a VCAA notice letter that accurately informs the 
veteran of what would constitute new and material evidence 
necessary to reopen his claim.  Since the veteran's 
application to reopen his claim was received after August 29, 
2001, the letter should include the amended version of 
38 C.F.R. § 3.156.  

Hence, this case is REMANDED to the AMC for the following 
action:

1.  The veteran should be sent a VCAA 
letter which provides the notices 
required under the relevant portions of 
the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, (West 2002); 38 C.F.R. § 3.159.  
The veteran must be notified of the 
evidence and information necessary to 
reopen his claims for service connection 
for a psychiatric disability, and a 
gastrointestinal disability, to include a 
hernia and a duodenal ulcer, and the 
evidence and information necessary to 
establish entitlement to service 
connection for these claims.  Regarding 
his claim to reopen, the appellant must 
be instructed to provide new and material 
evidence as defined in 38 C.F.R. 
§ 3.156(a).  The veteran must be informed 
as to what information and evidence he is 
expected to provide, and what information 
and evidence the VA will seek to provide.  
In addition, the notice must include an 
explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for the service 
connection claims, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).

2.  After an appropriate period of time, 
or after the veteran indicates that he 
has no further evidence to submit, the 
appellant's claim to reopen his 
previously denied claims should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

3.  In the event that the claims are not 
resolved to the satisfaction of the 
appellant, schedule him for a Travel 
Board hearing before a Veterans Law Judge 
of the Board at the Cleveland Regional 
Office after the SSOC is issued pursuant 
to #2 above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



